         Case 2:19-cr-00518-GEKP Document 99 Filed 05/20/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                                 :
                                                         :       CRIMINAL ACTION
                v.                                       :
                                                         :       NO. 19-518-1
NEIL K. ANAND                                            :


                                       MEMORANDUM


GENE E.K. PRATTER, J.                                                            MAY 20, 2020



        Neil Anand, awaiting trial on two counts of criminal charges, one for alleged healthcare

fraud in violation of 18 U.S.C. § 1347 and one for allegedly conspiring to distribute controlled

substances in violation of 21 U.S.C. § 846, claims he wishes to answer the New York governor’s

call for medical professionals to help that state respond to the ravages of COVID-19. The

defendant, whose pretrial release thus far has been conditioned on geographic restrictions which

do not include New York, 1 asks the Court to permit him to travel to New York to practice medicine

in light of conditions there caused by the outbreak of COVID-19. The Court declines to do so.

                                            BACKGROUND

        Approximately eight months ago the grand jury indicted Neil Anand and three alleged co-

conspirators for healthcare fraud and conspiracy to distribute controlled substances. The charges

stem from the defendant’s alleged involvement over a four-year period in a conspiracy to distribute

oxycodone to the defendant’s ostensible patients without there being a legitimate medical purpose

and having prescribed medically unnecessary medications which were then the basis for


1
        The defendant has been released on bail so long as, in addition to other conditions, he remains in
the Eastern District of Pennsylvania and at his parents’ home in the District of New Jersey where he is to
reside while awaiting trial.
                                                    1
         Case 2:19-cr-00518-GEKP Document 99 Filed 05/20/20 Page 2 of 4




fraudulently billing third-party payors. Following his September 25, 2019 arrest, Defendant was

granted pre-trial release upon a number of conditions, including the geographic restrictions

described above. The defendant has held licenses to practice medicine in Pennsylvania and New

Jersey, but he is not in good standing in either jurisdiction because his licenses have been

suspended. At best, his prior New York state license is in “inactive” status. His field of practice

had been as a board-certified anesthesiologist injection specialist. He reportedly previously

rendered professional services in response to the 2001 World Trade Center crisis.

       On March 7, 2020, the governor of New York issued an executive order that invited

healthcare professionals from other states to come to New York to practice medicine without a

New York license if they have a medical license in good standing in any state. Defendant states

that in seeking to go to New York his intention has been to affiliate with NYC Health and Hospitals

under the supervision of a member of the medical staff there. As far as the Court has been made

aware, the inquiry of Pretrial Services for confirmation that NYC Health and Hospitals knows of

the grand jury’s indictment and Defendant’s suspended license status has gone answered.

Likewise, the Court has received no further information concerning the current status of the New

York governor’s executive order and invitation to out-of-state medical personnel.

       The charges against this defendant carry with them a maximum of 30 years’ imprisonment.

As Defendant was previously made aware, the Government informed the Court by letter dated

October 29, 2019 that after having become aware of the Government’s investigation Defendant

had completed an application, dated September 13, 2019, to become a citizen of Dominica, an

island country in the West Indies.      These background matters are not addressed at all in

Defendant’s motion.




                                                2
         Case 2:19-cr-00518-GEKP Document 99 Filed 05/20/20 Page 3 of 4




                                           DISCUSSION

       The Court need not determine whether Defendant’s motivation for his motion are altruistic

or opportunistic. That is because the Court’s obligation is to follow certain legal principles, most

pointedly 18 U.S.C. § 3142.

       Subparagraph (g) of § 3142 sets forth the familiar factors for the Court to consider in order

to determine whether “there are conditions of release that will reasonably assure the appearance of

the person as required and the safety of any other person and the community.” The able and

experienced magistrate judge having already considered each of the factors on September 30,

2019, the question now becomes whether the analysis of any of those factors has so materially

changed that it would mitigate the concerns for the community’s safety and the realistic risk of

flight presented by Defendant’s specific circumstances. In other words, is there any reason to

modify the conditions now in place.

       Defense counsel invokes § 3142 (c)(1)(B) and (c)(3) to remind the Court of the judicial

discretion to amend conditions of release as would reasonably assure a defendant’s presence while

also remaining attentive to the community’s well-being. For the very reasons described in this

Memorandum regarding the factual background for this case and as to the defendant, the Court

declines to further allow this defendant greater pretrial freedoms. The reasons are the severity of

the potential punishment if Defendant is convicted, the effort by the defendant to become a citizen

of a West Indies island, his lack of any “good standing” medical license, and the relatively

indulgent conditions of pre-trial release for him at this time. This ruling respects and is dictated

by the realities of the defendant’s case, notwithstanding the undeniable challenges and risks of

COVID-19. Of course, those challenges have been and are not only in New York but in this

District and elsewhere, where appropriately licensed health care providers are laboring mightily.




                                                 3
         Case 2:19-cr-00518-GEKP Document 99 Filed 05/20/20 Page 4 of 4




The Court, as countless others are as well, is grateful to these individuals who will continue to

perform these essential services without defendant Anand’s potential participation.

                                            CONCLUSION

       For the reasons outlined above, the motion seeking modification of the conditions of

pretrial release is denied, and an appropriate order will be entered to that effect.



                                                       BY THE COURT:


                                                        /s/ Gene E.K. Pratter
                                                       GENE E.K. PRATTER
                                                       UNITED STATES DISTRICT JUDGE




                                                  4
